     Case 2:15-cr-00205-TLN-EFB Document 123 Filed 11/26/19 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MATTHEW MULLER,                                  No. 2:15-cr-0205-TLN-EFB
12                        Movant,
13           v.                                        ORDER
14    UNITED STATES OF AMERICA,
15                        Respondent.
16

17          Matthew Muller is a federal prisoner proceeding without counsel in this motion to vacate

18   brought under 28 U.S.C. § 2255. The motion has been referred to the undersigned magistrate

19   judge for review.

20          Muller requests an extension of time to file his reply to the government’s opposition to his

21   § 2255 motion. ECF No. 122. The request is hereby GRANTED, and movant shall file his reply,

22   if any, on or before January 3, 2020.

23          So ordered.

24   DATED: November 25, 2019.

25

26

27

28
